 MALLINCKRODT CHEMICAL WORKS387MallinckrodtChemical Works,Uranium DivisionandInterna-tionalBrotherhood of Electrical Workers, Local-1, AFL-CIO, Petitioner.Case 11-RC-4564.December 28, 1966DECISION AND ORDEROn July 1, 1963, the Regional Director for Region 14 issued aDecision and Direction of Election in the above-entitled proceeding.'In accordance with Section 102.67 of the National Labor RelationsBoard Rules and Regulations, Series 8, as amended, the Employerfiled a timely request for review of the Regional Director's Decision,which was considered together with a statement in opposition filedby the Petitioner. Thereafter, on September 19, 1963, the NationalLabor Relations Board granted review, stayed the election, andremanded the proceedings for the purpose of taking evidence on allissues, including the craft status of the requested employees, the tra-ditional representative status of the Petitioner, and the degree ofintegration of the Employer's operations.2 Subsequently, a hearingwas held before a duly designated Hearing Officer, whose rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed. After the hearing was closed, the parties timely filed briefsin support of their respective positions.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act, as amended, and it will effectuatethe purposes of the Act to assert jurisdiction herein.2.The labor organizations involved claim to represent certainemployees of the Employer.3.No question affecting commerce exists concerning the represen-tation of certain employees of the Employer within the meaning ofSections 9(c) (1) and 2(6) and (7) of the Act for the followingreasons:Petitioner seeks a unit composed of: All instrument mechanics,their apprentices and helpers in the Employer's instrument depart-ment at the Weldon Spring, Missouri, location. Although the Peti-tioner has asserted at the hearing and in its brief that it seeks sev-erance of the instrument mechanics as a "functionally distinct andhomogeneous traditional departmental group" and not as a craft-'The Independent Union of Atomic workers' motion for intervention, based upon itsthen current contract with the Employer for the production and maintenance employees,was granted without objection by the Hearing Officer in the initial hearingdirected by theRegional Director.20n October 11, 1963,the Petitioner moved for reconsideration,asserting it sought adepartmentalunit as opposed toa craftunit. The motion was denied on October17, 1963.162 NLRB No. 48. 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDa contention upon which it based its motion for reconsideration ofthe Board's order granting review-it has also,on the record and inits brief,asserted its willingness to "go along with any other unitthat the Board may determine to be appropriate."The Employer'sOperationsThe Employeris engagedatWeldonSpring in the purification ofuranium ore and the manufacture of uranium metal under a costplus fixed fee contract withthe AtomicEnergy Commission. It isthe single facility contractingwith AECwhose production processfully embracesthe step-by-step extractionof uraniumfrom its adul-terated ores and convertingit into a finished product in the form ofsolidmetals,ultimately to be usedby AEC andthe Department ofDefense.The Employer's uranium division occupies a 200-acretract consistingof between 40 and 50 buildings, staffed by about 560 employees. Ofthese, fully half are guards,supervisors,professional,technical, andclerical employees.The remaining production and maintenance unitiscomprisedof 130 productionoperatorsand approximately 150maintenance employeesof which 12are instrumentmechanics, theclassificationwhich Petitionerseeks to sever.At the remand hearing,the Employer established that its productionprocess ishighly com-plex and thatits capital equipment requiredan expenditure upwardof $25 million.Ina great part ofthe Employer's operation, whichis continuous,the productprogressesthrough aclosed-pipesystem.Most waste and scrap materials are recirculatedthrough thesystem,ultimately to be consumedin thefabrication of uraniumin designatedshapes. No other endproduct is produced,and no intermediate prod-ucts are storedor merchandised. Yet, it is possible to, and the plantdoes, shut down on weekendsand holidays.When the process is re-commenced after a plannedshutdown,there is some loss inproductintegrityuntilsuch timeas the properbalance is achieved among theseveralsystems. Anunplannedshutdown necessitated by an opera-tional failure could result in severaldays' production loss. Not sur-prisingly,many of theprocessesinvolve the handling of highlyvolatile,explosive,and inflammablematerials, atwhich times specialprecautionsmust be taken.A great part of the Employer's productionprocess isinstrumen-tally controlled by electrical,mechanical, thermostatic,and pneumaticdevices.Thus, forexample, raw materials are channeled through thesystem by means of electrical or mechanical limit switches. Thetemperature of ovens and closed pipes is controlled by valves andother regulators. In the process of extracting the pure uranium, flow,temperature,density,interphase control, and level control are all MALLINCKRODT CHEMICAL WORKS389regulated by instruments, mostly pneumatic, situated on a controlpanel. In the evaporation process,the triple effect evaporator, whichoperates continuously, is also regulated by means of a console. At thehydrofluorination stage,a panel board is utilized to control and regu-late temperature, flow of hydrofluoric acid and hydrogen, the feedrate of uranium trioxide, and the rotational speed of screw reactors.It was also testified that any manual operation presently utilized isbeing replaced so that eventually the entire process will be instru-mentally controlled.Coordination of the Instrument Mechanicsin the Production ProcessIt is the principal function of the instrument mechanic to makeadjustments and alterations on improperly operatinginstruments sothat the production process may continue unimpeded. Close to three-fourths of the repairs performed by theinstrument mechanics occurat the place of the breakdown, that is, on the production line. Whilethe job requirements of operator and instrument mechanic are clearlydefined and do not overlap, the operator is required to work with anddoes assist the mechanic in order to permit a speedy repair and thecontinuation of production. It is also necessary that the activitiesbetween the two be coordinated so that the operator may read thepanel and relay the reading to the instrument mechanic. The operatoralsomanually operates the instrument in order to see that it isfunctioning properly.We conclude from the foregoing, that theinstrument mechanics role in the Employer's production process isuniquely and integrally a part upon which the production flow isdependent.Instrument Mechanicsas CraftsmenThe instrument shopis setapart physicallyfrom other depart-ments at Weldon Spring. In charge of the12 instrument mechanicsis a foremanwho reports directly to the superintendent of the instru-ment department. The superintendentin turn is responsible to thedepartment manager. The instrument mechanic is identified by theblue hat whichhe must wear.Instrument mechanics are classifiedas Trainee,Class B, A, andSpecial. Progression is bymerit anddoesnot occur automatically. Inhiring instrumentmechanics, theEmployerseeksexperiencedmechanics so that hiring does not normallyoccurat thetrainee orlowest level. The top graded instrumentmechanic is responsible forthe evaluation, installation, modification, calibration,maintenance,and dismantling of electronic, electrical pneumatic, mechanical, andhydraulic instruments. His work maybe performed on temperature 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontrollers, scales, pressure relief valves, gas valves, transducers,Foxboro pneumatic equipment, dust detectors, alarm systems, levelcontrols, vacuum gauges, pressure gauges, monometers, test equip-ment,vacuum tube voltmeters, and electrometers. Instrumentmechanics do only the work described above and begin their day byreporting to their own shop where they receive assignments fromtheir foreman. At the end of their workday they return to the instru-ment shop. Most of the instrument mechanics spend between 50 and60 percent of their working day away from the instrument shop, andsome of them are gone as much as 80 or 90 percent of the time. Theinstrument mechanic has his own equipment which includes the fol-lowing :Wheatstone bridge, tube testers, perometers, potentiometers,frequencymeters, resistance boxes, vacuum pumps, temperaturebaths, and draft gauges. Although there is no special apprenticeshipprogram for instrument mechanics, the record shows that theEmployer, when hiring instrument mechanics, seeks men with severalyears of industrial instrumentation background.When hired, theinstrument mechanic is placed in one of the four classifications main-tained by the Employer for instrumentation and, based on meritratings, he progresses into higher rated classifications in accordancewith his skill and experience. Only a top merit rated mechanic movesinto the special classification. Normally it takes from 31/2 to 4 yearsto advance from the lowest to the highest classification. At the timeof the hearing, all of the instrument mechanics involved were eitherin the A or the special classification.It is clear from the foregoing that the instrument mechanics areskilled workmen who work under separate supervision, and we findthat the instrument mechanics constitute an identifiable group ofskilled employees similar to groups we have previously found to bejourneymen or craft instrument mechanics.,Whether Petitioner Qualifies as a TraditionalRepresentative of Instrument MechanicsAs indicated above, this case was remanded in part for the takingof evidence on whether Petitioner qualifies as the traditional repre-sentative of skilled instrument mechanics. The record discloses thatalthough Petitioner did not as of the time of the hearing representany instrument mechanics in separate craft units, it did number,among its members, employees performing duties similar to thoseregularly assigned to the instrument mechanics in this case. Peti-tioner is also a party to collective-bargaining agreements which8Union Carbide Corporation Chemicals Division,156 NLRB 634;Marinette Paper Com-pany,127 NLRB1319;Rayonier,Inc.,110 NLRB 1191 ;JeffersonChemical Company,98NLRB 805. MALLINCKRODT CHEMICAL WORKS391assign the exclusive performance of instrumentation work to employ-ees classified as electricians. Petitioner is a party to one collective-bargaining agreement which provides for the maintenance of anapprenticeship program for training electricians in certain functionswhich, in this case, are performed by the Employer's instrumentmechanics.Twelve members of Petitioner have taken courses ininstrumentation work presented at a St. Louis high school; thecourse, however, was not confined solely to instruction in all thevarious types of instrument work, but appears to have placed pri-mary emphasis on work of the electrician craft. In addition to theforegoing, Petitioner relies upon the fact that its parent organization,International Brotherhood of ElectricalWorkers, AFL-CIO, hasoften participated in proceedings and has been granted representa-tion rights for separate units of instrument mechanics.The foregoing, in our view, falls short of establishing that Peti-tionerqualifiesasa traditional representative of instrumentmechanics of the kind involved in this case. However, for reasonsstated below, we do not now view the Petitioner's failure to satisfythe traditional representative test as it has developed since theAmerican Potashdecision as in itself a decisive ground for dismissal.Reconsideration of theAmerican PotashDoctrinePetitioner, relying on its showing that the instrument mechanicsare craftsmen and on its claim that it qualifies as a traditional repre-sentative of such craftsmen, contends it has met the requirementsset forth in theAmerican Potashdecision 4 for obtaining a craftseverance election. On the other hand, the Employer, though notreceding from its contention that the instrument mechanics are nottrue craftsmen and that the Petitioner is not, in any event, the tradi-tional representative of such mechanics, argues that theAmericanPotashdecision improperly makes the question of severance turnsolely on affirmative findings with respect to the above issues, ignor-ing many other relevant and weighty considerations. In this latterrespect, the Employer places particular emphasis on the fact that theAmerican Potashdecision precludes, for all practical purposes, con-sideration of the duration and character of the representation whichcraft employees have received while being represented in a more inclu-sive unit, and completely rules out any consideration of the effect thatintegration of the functions of the craft employees involved in theproceeding with the overall production processes of the employermay have on the Board's unit determination. With respect to bothpoints, the Employer urges that to the extent theAmerican Potash4AmericanPotash ,&Chemical Corporation,107 NLRB 1418. 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDdecision forbids realistic consideration of bargaining history and inte-gration of the craft employees' functions in the production processunless the case involves one of the so-calledNational Tubeindustries,5it is plainly discriminatory in application and requires reversal.We believe there is much force to the Employer's arguments andcontentions, and we have undertaken in this and other cases a reviewof our present policies regarding severance elections.At the outset, it is appropriate to set forth the nature of the issueconfronting the Board in making unit determinations in severancecases.Underlying such determinations is the need to balance theinterest of the employer and the total employee complement in main-taining the industrial stability and resulting benefits of an historicalplantwide bargaining unit as against the interest of a portion of suchcomplement in having an opportunity to break away from the his-torical unit by a vote for separate representation. The Board doesnot exercise its judgment lightly in these difficult areas. Each suchcase involves a resolution of "what would best serve the working manin his effort to bargain collectively with his employer, and whatwould best serve the interest of the country as a whole." e It is withinthe context of this declared legislative purpose that Congress has del-egated to the Board the obligation to determine appropriate bargain-ing units.We do not believe that the Board can properly, or perhapseven lawfully, discharge its statutory duties by delegating the per-formance of so important a function to a segment of the affectedemployee body. Thus, we accept the court's view inPittsburgh PlateGlassthat "the Board was not authorized by . . . [the Act] to sur-render to anyone else its statutory duty to determine in each case theappropriate unit for collective bargaining."(Ibid.)The cohesiveness and special interest of a craft or departmentalgroup seeking severance may indicate the appropriateness of a bar-gaining unit limited to that group. However, the interests of allemployees in continuing to bargain together in order to maintaintheir collective strength, as well as the public interest and the inter-ests of the employer and the plant union in maintaining overallplant stability in labor relations and uninterrupted operation of inte-grated industrial or commercial facilities, may favor adherence to theestablished patterns of bargaining.The problem of striking a balance has been the subject of Boardand congressional concern since the early days in the administrationeNational Tube Company, 76NLRB 1199;Permanente Metals Corporation,89 NLRB804;Corn Products RefiningCompany,80NLRB 362;Weyerhaeuser Timber Company, 87NLRB 1076. See alsoAmerican Potash & Chemical Corporation. supra,1422.6NL R B. v. Pittsburgh PlateGlassCompany,270 F 2d 167, 173 (C.A 4), cert. denied361 U.S 943. MALLINCKRODT CHEMICAL WORKS393of the Wagner Act. In theAmerican Candecision,'' theBoardrefused to allow craft severance in the face of a bargaining historyon a broader basis. The so-calledAmerican Candoctrine was not,however, rigidly applied to rule out all opportunities for craft sever-ance.$Nevertheless,when Congress amended the Wagner Act in1947 by enactment of the Taft-Hartley Act, it added a proviso toSection 9(b), stating in pertinent part :The Board shall . . . not . . . (2) decide that any craft unit isinappropriate on . . . the ground that a different unit has beenestablished by a prior Board determination, unless a majorityof the employees in the proposed craft unit vote against sepa-rate representation.Though the legislative history indicates that this proviso grew out ofcongressional concern that theAmerican Candoctrineundulyrestricted the rights of craft employees to seek separate representa-tion, it is equally clear that Congress did not intend to take awaythe Board's discretionary authority to find craft units to be inappro-priate for collective-bargaining purposes if a review ofallthe facts,bothproandconseverance, led to such result. Thus, as stated inSenate Report No. 105 on S. 1126,submitted by Senator Taft:Since the decison in theAmerican Can case(13 NLRB 1252),where the Board refused to permit craft units to be "carved out"from a broader beginning unit already established, the Board,except under unusual circumstances, has virtually compelledskilled artisans to remain part of a comprehensive plant unit.The committee regards the application of this doctrine as inequi-table.Our bill still leaves to the Board discretion to review allthe facts in determining the appropriate unit,but it may notdecide that any craft unit is inappropriate on the ground thata different unit has been established by a prior Board determi-nation.° [Emphasis supplied.]'American Can Company,13 NLRB1252. See alsoPressed Steel Car Company,Inc.,69NLRB 629.8 See for exampleBendix Aviation Corporation,39 NLRB 81;Aluminum Company ofAmerica,42 NLRB 772;General Electric Company(Lynn RiverWorksand EverettPlant),58 NLRB57;Remington Rand,Inc.,62 NLRB 1419;United StatesPotashCompany,63NLRB 1379;InternationalMinerals and Chemical Corporation,71 NLRB 87s;FoodMachineryCorporation,72 NLRB 483.Sometimes severance was deniedbecause of bargain-ing history and other factors.See for examplePackard Motor Car Company,63 NLRB 317 ;Tamiami Trail Tours,Inc.,74 NLRB 918.61 Leg.Hist. 418(1947). A statement by Senator Taft on the floor of the Senate is to thesame effect:"In effect I think it[Section 9(b)(2)] gives greater power to the craft unitsto organizeseparately.It does not go thefull way ofgiving them an absoluteright in everycase;it simply provides that the Board shall have discretion and shall not bind itself byprevious decision,but that the subject shall always be open for further considera-tion. .. ... 93 Cong.Rec. 3950-52; 2 Leg. Hist. 1009(1947). 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis conclusion is further buttressed by the fact that the House billprovisions 10making the granting of severance mandatory wererejected by Congress in favor of the present provision which, asSenator Taft described it above, requires the Board to exercise its"discretion to review all the facts."Shortly after the enactment of Section 9 (b) (2), the Board, in theNational Tubecase, dismissed a craft severance petition filed onbehalf of a group of bricklayer craftsmen who were employed in thebasic steel industry. After an exhaustive analysis of the section andits legislative history, the Board concluded that: "(1) the onlyrestriction imposed by Section 9(b) (2) is that a, prior Board deter-mination cannot be the basis for denying separate representation toa craft group; (2) under the language of the statute there is nothingto bar the Board from considering either a prior determination or thebargaining history of a particular employer as a factor, even if notcontrolling, in determining the appropriateness of a proposed craftunit; (3) there is nothing in either statute or legislative history topreclude the Board from considering or giving such weight as itdeems necessary to the factors of bargaining history in an industry,the basic nature of the duties performed by the craft employees inrelation to those of the production employees, the integration ofcraft functions with the overall production processes of the employer,and many other circumstances upon which the Board has customarilybased its determination as to the appropriateness or inappropriate-ness of a proposed unit." The bricklayer unit was there found to beinappropriate because of the existence of such a pattern and historyof bargaining in the basic steel industry and because the functions ofthe craft bricklayers were intimately connected with the basic steelproduction process which was highly integrated in nature 11 In subse-quent cases,12 the same grounds were.relied upon for denying the for-mation of craft units in the wet milling, basic aluminum, and lumber-ing industries.In theAmerican Potashdecision, the Board, in effect, reversed theNational Tubedecision as to both the proper construction of Section10 See H,R 3020, § 9 (f) (2), 1 Leg. Hist. 188-189 See also Hearings before the SenateCommittee on S. 55, etc., 80th Cong. lot Sess., pp. 1007,et seq.(1947), for a proposal bythe president of the American Federation of Labor which would have made the establish-ment of craft units mandatory unless the craft employees rejected separate representation.11This decision was basically an affirmation of earlier decisions inGeneva Steel Company,57 NLRB 50 and 67 NLRB 1159; andTennessee Coal, Iron and Railroad Company,39NLRB 617. Similarly, theCorn Products Refiningdecision reaffirmed an earlier decisioninvolving the same company, reported at 60 NLRB 92 Thus, the doctrine known as theNational Tubedoctrine had its origin in decisions decided prior to the amendments. Thedoctrine applies to new plants as well as old plants in the industries involved, and precludesthe initial establishment of craft units as well as the severance of such units. SeeKaiserAlami-nnm ctChemical Corp.,119 NLRB 695.12 See cases cited in footnote 5. MALLINCKRODTCHEMICAL WORKS3959(b) (2) and the propriety of denying craft severance on the basisof integrated production processes in an industry where the prevail-ing pattern of bargaining is industrial in character.As to the first, the Board stated [107 NLRB at 1422, 1423] :... we find that the intent of Congress will best be effectu-ated by a finding, and we so find, that a craft group will beinappropriate for severance purposes in cases where a true craftgroup is sought and where, in addition, the union . . . is onewhich traditionally represents that craft.All that we are considering here is whether true craft groupsshould have an opportunity to decide the issue for themselves.We conclude that wemustafford them that choice in order togive effect to the statute. [Emphasis supplied.]As to the second, the Board stated [107 NLRB at 1421-22] :... we feel that the right of separate representation should notbe denied members of a craft group merely because they areemployed in an industry which involves highly integrated pro-duction processes and in which the prevailing pattern of bar-gaining is industrial in character.We shall, therefore, not extendthe practice of denying craft severance on an industrywide basis.It is apparent that the decision inAmerican Potashwas predicatedin substantial part on the view that Section 9(b) (2) virtually fore-closes discretion and compels the Board to grant craft severance.This view represented an almost diametrically opposite constructionof the statute from that adopted by the Board inNational Tube.Onthe basis of what has already been indicated herein respecting thelegislative history of the section, we believe the revised constructionof the statute adopted inAmerican Potashwas erroneous, a beliefapparently shared by the Court of Appeals for the Fourth Circuit: 13The Board was right [in theNational Tubedecision], in reach-ing the conclusion that the addition of subsection 2 of § 9(b)created no ambiguity. An amended § 9 (b) does not strip theBoard of its original power and duty to decide in each case whatbargaining unit is most appropriate ... In effect it frees theBoard from the domination of its past decisions and directs itto re-examine each case on its merits and leaves it free to selectthat unit which it deems best suited to accomplish the statutorypurposes. . . . Congress clearly did not command the Board, asit could have done, to establish a craft bargaining unit whenever13N.L.R.B.v. Pittsburgh Plate GlassCo., 270 P.2d 167, 172-173. 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDrequested by a qualified craft union, or relieve the Board of itsduty to consider the interests of the plant unions and wishes ofthe employees who desire to bargain on a plantwide basis. Theamended section expressly requires the Board to decidein eachcasewhat unit would be most appropriate to effectuate the over-all purpose of the Act to preserve industrial peace.Rejecting, as we do, the statutory interpretation on which theAmerican Potashdecision is premised, and recognizing thatAmeri-can Potashitself constituted a change in the applicable criteria, wenow consider whether the tests laid down in theAmerican Potashcase nevertheless permit a satisfactory resolution of the issues posedin severance cases.We find that they do not.American Potashestab-lished two basic tests : (1) the employees involved must constitute atrue craft or departmental group, and (2) the union seeking to carveout a craft or departmental unit must be one which has traditionallydevoted itself to the special problems of the group involved. Thesetests do serve to identify and define those employee groups whichnormally have the necessary cohesiveness and special interests todistinguish them from the generality of production and maintenanceemployees, and place in the scales of judgment the interests of thecraft employees. However, they do not consider the interests of theother employees and thus do not permit a weighing of the craftgroup- against the competing interests favoring continuance of theestablished relationship. Thus, by confining consideration solely tothe interests favoring severance, theAmerican Potashtests precludethe Board from discharging its statutory responsibility to make itsunit determinations on the basis of all relevant factors, includingthose factors which weigh against severance. In short, application ofthese mechanistic tests leads always to the conclusion that the inter-ests of craft employees always prevail. It does this, moreover, with-out affording a voice in the decision to the other employees, whoseunity of association is broken and whose collective strength is weak-ened by the success of the craft or departmental group in pressingits own special interests.Furthermore, theAmerican Potashdecision makes arbitrary dis-tinctions between industries by forbidding the application of theNational Tubedoctrine to other industries whose operations are ashighly integrated, and whose plantwide bargaining patterns are aswell established, as is the case in the so-calledNational Tubeindus-tries. In fact, theAmerican Potashdecision is inherently inconsistentin asserting that ". . . it is not the province of this Board to dictatethe course and pattern of labor organization in our vast industrialcomplex," while, at the same time, establishing rules which have thatvery effect. Thus,American Potashclearly "dictate[s] the course MALLINCKRODT CHEMICAL WORKS397and pattern of labor organization" by establishing rigid qualifica-tions for unions seeking craft units and by automatically precludingseverance of all such units inNational Tubeindustries.It is patent, from the foregoing, that theAmerican Potashtestsdo not effectuate the policies of the Act. We shall, therefore, nolonger allow our inquiry to be limited by them. Rather, we shall, asthe Board did prior toAmerican Potash,broaden our inquiry topermit evaluation of all considerations relevant to an informed deci-sion in this area. The following areas of inquiry are illustrative ofthose we deem relevant :1.Whether or not the proposed. unit consists of a distinct andhomogeneous group of skilled journeymen craftsmen performing thefunctions of their craft on a nonrepetitive basis, or of employees con-stituting a functionally distinct department, working in trades oroccupations for which a tradition of separate representation exists 142.The history of collective bargaining of the employees soughtand at the plant involved, and at other plants of the employer, withemphasis on whether the existing patterns of bargaining are pro-ductive of stability in labor relations, and whether such stability willbe unduly disrupted by the destruction of the existing patterns ofrepresentation.3.The extent to which the employees in the proposed unit haveestablished and maintained their separate identity during the periodof inclusion in a broader unit, and the extent of their participationor lack of participation in the establishment and maintenance of theexisting pattern of representation and the prior opportunities, if any,,afforded them to obtain separate representation.4.The history and pattern of collective bargaining in the industryinvolved.5.The degree of integration of the emloyer's production processes,including the extent to which the continued normal operation of theproduction processes is dependent upon the performance of theassigned functions of the employees in the proposed unit.6.The qualifications of the union seeking to "carve out" a sepa-rate unit, including that union's experience in representing employ-ees like those involved in the severance action.1514We are not in disagreement with the emphasis theAmerican Potashdecision placedon the importance of limiting severance to true craft or traditional departmental groups,nor do we disagree with the admonitions contained in that decision as to the need for strictadherence to these requirements.Our dissatisfaction with the Board's existing policy in thisarea stems not only from the overriding importance given to a finding that a proposed unitis composed of such employees, but also to the loose definition of a true craft or tradi-tional department which may be derived from the decisions directing severance electionspursuant to theAmerican Potashdecision15With respect to this factor,we shall no longer require,as a sinequa nonfor severance,that the petitioning union qualify as a "traditional representative"in theAmerican Potashsense The fact that a union may or may not have devoted itself to representing the specialinterests of a particular craft or traditional departmental group of employees is a factorwhich will be considered in making our unit determinations in this area. 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn view of the nature of the issue posed by a petition for severance,the foregoing should not be taken as a hard and fast definition or aninclusive or exclusive listing of the various considerations involvedin making unit determinations in this area. No doubt other factorsworthy of consideration will appear in the course of litigation.16 Weemphasize the foregoing to demonstrate our intention to free our-selves from the restrictive effect of rigid and inflexible rules in mak-ing our unit determinations. Our determinations will be made onlyafter a weighing of all relevant factors on a case-by-case basis, andwe will apply the same principles and standards to all industries 17Turning to the facts of this case, we conclude that it will not effec-tuate the policies of the Act to permit the disruption of the produc-tion and maintenance unit by permitting Petitioner to "carve out" aunit of instrument mechanics. Our conclusion is predicated on thefollowing considerations.The Employer is engaged in the production of uranium metal. Itis the only enterprise in the country which is engaged in all phasesof such production. All of its finished product is sold to the AtomicEnergy Commission. Continued stabilityin labor relations at suchfacilities is vital to our national defense.The Employer produces uranium metal by means of a highly inte-grated continuous flow production system which the record hereinshows is beyond doubt as highly integratedas are theproductionprocesses of the basic steel, basic aluminum, wet milling, and lumber-ing industries. The process itself is largely dependent upon theproper functioning of a wide variety of instrument controls whichchannel the raw materials through the closed-pipe system and regu-late the speed of flow of the materials as well as the temperatureswithin different parts of the system. These controls are an integralpart of the production system. The instrument mechanics' work onsuch controls is therefore intimately related to the production processitself. Indeed, in performing such work, they must do so in tandem16We are in a period of industrial progress and change which so profoundly affect theproduct, process,operational technology,and organization of industry that a concomitantupheaval is reflected in the types and standards of skills, the working arrangements, jobrequirements,and community of interests of employees.Through modern technologicaldevelopment,a merging and overlapping of old crafts is taking place and new crafts areemerging.Highly skilled workers are, in some situations,required to devote those skillswholly to the production process itself,so that old departmental lines no longer reflect ahomogeneous grouping of employees.11To the extent thatAmerican Potashforecloses inquiry into all relevant factors, and tothe extent that it limits consideration of the factors of industry bargaining history and in-tegration of operations to cases arising in the so-calledNational Tubeindustries, it i,overruled.To the extent that the decisions inNational Tube Company,supra,PermaneuteMetals Co., supra,Corn Products Refining Company,supra,Weyerhaeuser Timber Company.supra,and decisions relying thereon,may be read as automatically foreclosing craft ordepartmental severance or the initial formation of such units in unorganized plants in theindustries involved, they are hereby overruled. MALLINCKRODT CHEMICAL WORKS399with the operators of the controls to insure that the system continuesto function while new controls are installed, and existing controlsare calibrated, maintained, and repaired.The instrument mechanics have been represented as part of a pro-duction and maintenance unit for the last 25 years. The record doesnot demonstrate that their interests have been neglected by theirbargaining representative. In fact, the record shows that their payrates are comparable to those received by the skilled electricians whoare currently represented by the Petitioner, and that such rates areamong the highest in the plant. The instrument mechanics have theirown seniority system for purposes of transfer, layoff, and recall.Viewing this long lack of concern for maintaining and preserving aseparate group identity for bargaining purposes, together with thefact that Petitioner has not traditionally represented the instrumentmechanic craft, we find that the interests served by maintenance ofstability in the existing bargaining unit of approximately 280 pro-duction and maintenance employees outweigh the interests servedby affording the 12 instrument mechanics an opportunity to changetheir.mode of representation.We conclude that the foregoing circumstances present a compellingargument in support of the continued appropriateness of the exist-ing production and maintenance unit for purposes of collective bar-gaining, and against the appropriateness of a separate unit of instru-ment mechanics. In reaching this conclusion, we have not overlookedthe fact that the instrument mechanics do not constitute an identifi-ablegroup of skilled journeymen mechanics, similar to groups theBoard heretofore has found entitled to severance from an overallunit.However, it appears that the separate community of interestswhich these employees enjoy by reason of their skills and traininghas been largely submerged in the broader community of interestswhich they share with other employees by reason of long and unin-terrupted association in the existing bargaining unit, the high degreeof integration of the employer's production processes, and the inti-mate connection of the work of these employees with the actualuranium metal-making process itself.18We find, accordingly, that"Nor have we overlooked the fact that the Employer's powerhouse employees and elec-tricians have been permitted to sever themselves from the existing unit. Ilowever, in direct-ing a severance election for the powerhouse employees, the Board noted that these em-ployees workedin locations segregatedfrom work locations of other employees, and thatthe powerhouse employees had virtually no daily contact with other employees See 76NLRB 1055. We do not regard our decision in the instant case as being necessarily incon-sistent with this previous action of the Board. In directing a severance election for elec-tricians,a majority of the participating Board Members expressly refused to consider theeffect or weight to be given to the integrated nature of the Employer's operations or to theexistence of an industrial pattern of bargaining in the "chemical" industry.See 129 NLRB312. For reasons already noted,we can give no precedential weight to this decision. 400DECISIONSOF NATIONALLABOR RELATIONS BOARDthe unitsought bythe Petitioner is inappropriate for the purposesof collectivebargaining.We shall, therefore,dismissthe petition.[The Board dismissed the petition.]MEMBER FANNING, dissenting :Although I join my colleagues in reviewing and revising theBoard's craft severance policies," I find myself in disagreement withthem as to the circumstances in which it will effectuate the policiesof the Act to deny skilled craft employees the opportunity to breakaway from industrial units in order to protect their special intereststhrough separate representation. I deem it desirable to set forthwith some particularity the considerations which will henceforthguide me in making unit determinations in severance cases.First, however, I wish to stress my rejection of the plain implica-tion in the majority opinion that theAmerican Potashdoctrinenecessarily precludes the Board from exercising its statutory respon-sibility tomake informed determinations as to whether employeesin a proposed craft unit may constitute an appropriate bargainingunit in a particular case. As I view the true craft and traditionalrepresentative tests set forth inAmerican Potash,they were intendedto ensure that employees belonging to certain crafts, trades, or occu-pations, with a tradition of separate organization, may adhere tothat tradition notwithstanding their past inclusion in a broader unit,where they seek representation by a union which has traditionallydevoted itself to representing the interests of such employes. Inshort, I have always viewed theAmerican Potashdoctrine as anattempt to protect the legitimate interests of skilled as well as indus-trial employees and the craft and industrial unions which tradition-ally represent such employees. It would seem initially that this objectcould be accomplished through the application of relatively easilyadministered tests which are premised on the recognized fact thatskilled employees share a community of interests deriving from theirspecial skills, training, and functions which may be separate anddistinct from the community of interests of less skilled employees.Administrative simplicity does not, however, justify decision byrote, and to the extent that theAmerican Potashdoctrine may appearto be based on a conclusion that Section 9(b) and the second provisothereto compel. the Board to grant craft severance in all cases,20 it hasa tendency to dilute the force of considerations weighing againstseverance.This tendency is strengthened by the strictures againstextension of theNational Tubedoctrine to industries with integratedproduction processes and patterns of employee representation com-10 See my concurrence inMallinckrodt ChemicalWorks, Uranium Division,129 NLRB312, 315, footnote 3 (1960).10N.L.R.B. v. Pittsburgh Plate GlassCo., 270 F.2d 167, 172 (C.A. 4). MALLINCKRODT CHEMICAL WORKS401parable to those existing in the four "favored"industries. I amsatisfied, therefore, that a restatement of our policy is indicated atthis time.Section 9 (b) of the Act directs the Board to make its unit deter-minations on a case-by-case basis and lists craft units as wellas plantunits as being presumptively appropriate for purposes of collectivebargaining. In 1947, Congress enacted a proviso to Section 9 (b)which declaredProvided,That the Board shall not . . . (2) decide that anycraft unit is inappropriate for such purposes on the groundthat a different unit has been established by a prior Boarddetermination, unless a majority of the employees in the pro-posed craft unit vote against separate representation ... .I think it manifest from the language of Section 9(b) and the pro-viso under consideration that Congress did not enact into law therequirement that craft employees always be given an opportunityto vote for separate representation. It is also apparent, however, thatthe wording of the proviso did not in any way dilute the strengthof the presumption running in favor of the appropriateness of craftunits, whether that issue is presentedin a severance case or in oneinvolving the initial organization of the employees involved. Inthese circumstances, and as craft units are but one of the kinds ofunits listed in Section 9(b), I deem it appropriate to go to the legis-lative history of the proviso to ascertain the congressional intentionembodied therein.My study of such history convinces me that,although Congress rejected the concept that craft employees havethe absolute right to bargain separately, Congress also intended tostrengthen and protect the right of craft employeesto organize on aseparate basis, notwithstanding their inclusion in a broader unit.Senator Taft, speaking on the Senate floor during the debate on thebill, could not have been more explicit :In the third placewe have provided further protection for craftunions.Today the situation is that when a new plant is orga-nized the Board ordinarily permits the craft members of thatplant to vote as to whether they will have a special craft unionor join a general plant union. The Board has followed the desiresof the craft unit on that question. But if at the time of the firstcertification a craft unit is not organized, or if no action istaken, and if by default they are all included in a plant unionwhich is certified to the Board, the Board has taken the positionthat after 1 year of such bargaining no craft union will berecognized or given an opportunity to be heard in connectionwith establishing a craft unit. [Emphasis supplied.]264-04T-67-vol. 162-27 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll this bill does is to provide that such a previous findingshall not have that effect, and thatif a year later the craft peoplewant to form a separate union they shall have the same con--sideration at that time as they would have had if they hadtaken that action when the plant was first organized. In effectI think it gives greater power to the craft units to organizeseparately.It does not go to the full way of giving them an abso-lute right in every case; it simply provides that the Board shallhave discretion and shall not bind itself by previous decision;but that the subject shall always be open for further considera-tion by the Board. [Emphasis supplied.] 21The Senate Report on the bill is to the same effect :...' Generally speaking, in plants which have not been orga-nized the Board has provided for craftsmen to vote in a separateunit and thus secure representation of their own if the votereflects that desire(Globe Machine and Stamping Company, 3NLRB 294). Where a company has already been organized,however, the Board does not apply this doctrine unless it is con-sistent with prior bargaining history. Since the decision in theAmerican Cancase (13 NLRB 1252), where the Board refusedto permit craft units to be "carved out" from a broader bar-gaining unit already established, the Board, except underunusual circumstances, has virtually compelled skilled artisansto remain part of a comprehensive plant unit. The committeeregards the application of this doctrine as inequitable. Our billstill leaves to the Board discretion to review all the facts indetermining the appropriate unit, but it may not decide thatunit has been established by a prior Board determination.22I conclude from the foregoing that Congress intended the Boardto apply to all industries essentially the same principles in makingunit determination in severancecases asit applies in nonseverancecases,23 and that Congress rejected theAmerican Canphilosophythat the mere fact that craft employees had been included in abroader unit is a sufficient basis for determining that such employeescould not constitute an appropriate bargaining unit, "unless a major-ity of the employees in the proposed craft unit voteagainstseparaterepresentation." Perhaps there are valid policyreasonsfor a different21 93 Cong.Rec. 3950-52,2 Leg. Hist. 1009(1947).22S.R.No. 105 on S. 1120, 1 Leg. Hist.417-418(1947).xi I therefore join my colleagues in modifyingAmerican Potashto the extent it may beread as foreclosing consideration of all relevant factors in cases arising outside the so-calledNational Tubeindustries,and in overruling theNational Tubedecision,and decisionsrelying thereon,to the extent that they may be read as automatically foreclosing separatecraft or traditional departmental representation in the industries involved See footnote 17of the majority opinion herein. MALLINCKRODT CHEMICAL WORKS403approach; if so, that judgment must be made by Congress, and notby this Board.I believe that the effectuation of congressional intention in thisarea can best be achieved by placing upon the parties who woulddeny separate representation to craft employees, the burden of dem-onstrating that the separate community of interests normally pos-sessed by craftsmen has become submerged in the larger communityof interests of the employees in the broader unit.For my part, I do not believe that such burden is met merely by ashowing of a bargaining history on a broader basis, no matter howlong it has endured. I believe there must be a showing that bargain-ing history has, because of the nature and quality of the representa-tion afforded' craft employees, contributed to a strengthening oftheir ties and interests with those of the other employees, or thatthe history and pattern of representation in the industry involvedis one of plantwide, rather than craft or departmental representa-tion.Although I believe that this latter factor may militate againstcraft representation in the industry, I shall, nevertheless, permitsuch separate representation where it is necessary to free a smallgroup of skilled craftsmen from a bargaining structure in which,because of their minority position, their legitimate special interestshave been subordinated to the interests of the majority of unskilledemployees.Similarly, I am not persuaded that the fact that craft employeeswork in close association with other employees in operating andmaintaining a highly integrated production system necessarilydestroys their right to seek representation in a separate unit. I.recog-nize, however, that the separate identity of craft employees may bedestroyed, or their separate community of interests submerged inthe broader community interests shared by all employees in theplant, in particular circumstances. For example, where the exigen-cies of a particular integrated production system are such as torequire of craft employees : direct participation in the productionprocess itself ; the repetitive performance of routine tasks at more orless fixed work stations along the assembly line or channel of flow ;or the acquisition of special skills in addition to those acquired inthe course of normal training and experience in their craft, in orderto enable them to work on their employer's specialized equipment;I believe it fair to conclude that the equities weigh in favor of main-taining the existing pattern of representation.In making unit determinations in this area, I shall continue to givecareful consideration to evidence which derogates from a findingthat employees are true craftsmen."' Additionally, I shall continueP' See for exampleAmerican HardRubberCompany, a Divi8ion of Amerace Corporation,142 NLRB 988. 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDto consider a petitioning union's status as a traditional representa-tive of the craft employees involved as a factor weighing in favor ofseverance. Finally, I shall give consideration to the attempts of thecraft employees to maintain their separate identity despite theirinclusion in a broader unit, including consideration of the pastopportunities, if any, which have been afforded them to obtain 'suchrepresentation.I shall endeavor to apply the foregoing policy in the convictionthat Congress intended the Act to be administered in such a way asto foster collective bargaining on both a craft and industrial unitbasis. I have no intention of encouraging a multiplicity of bargain-ing units and a corresponding fragmentation of bargaining relation-ships. Nor, on the other hand, do I intend to impose on industry andlabor a requirement that collective bargaining invariably occur inthe broadest possible unit suggested by the bargaining history of aparticular company. I intend to apply the full scope of congressionalpolicy as completely and accurately as I can with due regard to theneeds and desires of the employees who are the intended beneficiariesof our statute, the necessities of effective collective bargaining,including the needs of management and unions, and the require-ments of national interest.Turning to the facts of this case, I find that the Employer andthe Intervenor have not met the burden of proving that instrumentmechanics should be denied the opportunity to obtain separate repre-sentation by Petitioner. Thus, the record demonstrates, in the wordsof the majority opinion, that:... the instrument mechanics are skilled workmen who workunder separate supervision and we find that the instrumentmechanics constitute an identifiable group of skilled employeessimilar to groups we have previously found to be journeymenor craft instrument mechanics.This conclusion is fully warranted by the record herein. Thus, likethe electricians whose unit is found appropriate in the companionDupontcase, 162 NLRB 413, issued this date, the instrumentmechanics are separately supervised and work from a shop separatefrom other departments at the Employer's premises. They report tothis shop at the start of their workday and return there at the end ofthe day. The instrument mechanics have their own, highly special-ized equipment, and their work tasks require the exercise of the tra-ditional skills of the-instrument mechanic craft. Although almost75 percent of the repairs performed by the instrument mechanicsoccur on the production line, and though their work is intimatelyrelated to the successful operation of the Employer's uranium pro-duction process, the job requirements of the instrument mechanics MALLINCKRODT CHEMICAL WORKS405and production operators "are clearly defined and do not overlap."Nor can it be found that the nature and extent of the instrumentmechanics' duties in the production areas negate their craft status,for inDuPont,over 90 percent of the electricians' working time isspent in production areas in coordination with the tasks of produc-tion operators.The record thus reveals that the Employer's instrument mechanicsconstitute a functionally distinct group of skilled craftsmen whohave never been afforded an opportunity to decide for themselveswhether they wish to be represented for collective-bargaining pur-poses in a separate unit by a union which, in their opinion, will betterrepresent their separate interests as craft employees. Nevertheless,this opportunity is foreclosed by the majority on three grounds:(1) the need for stability in labor relations at the Employer's facilitywhich can be assured only by a continuance of the present patternof bargaining on a production and maintenance unit basis; (2) theintimate relationship of the work of the instrument mechanics withthe highly integrated production process; and (3) a 25-year bar-gaining history on a production and maintenance basis which hasincluded the instrument mechanics. I am not persuaded that thesereasons, objectively viewed within the, full context of this case,justify a refusal to grant the craft unit election sought by thePetitioner.The record will not support the claim that maintenance of stabilityin the Employer's labor relations depends on the continued inclusionof the instrument mechanics in the production and maintenanceunit.The pattern of representation at this plant isnotone basedsolely on production and maintenance unit bargaining. Separateunits for licensed stationary engineers,25 powerhouse employees,28and electricians 27 have been severed from the overall unit, and,whether or not the majority chooses to regard the decisions establish-ing such separate units as binding precedent, it cannot gainsay thefact that the pattern of representation at the Employer's plant isone of multiunit rather than single-unit bargaining. There is noevidence in the record that such multiunit bargaining has been pro-ductive of instability in the Employer's labor relations, or that,generally, craft representation is an unstabilizing and disruptiveforce in labor relations.28Nor do I believe that the appropriateness of a separate unit ofinstrument mechanics is negated by the degree of integration of theEmployer's production processes and the intimate connection of the2MallinckrodtChemical Works, 67NLRB 1147.^ MallinckrodtChemical Works,76 NLRB 1055.27Mallinckrodt Chemical Works,129NLRB 312.28 See Jones,Self-Determinationand LaborRelations,58Mich. L Rev., 313, 335-336(1966)for the view that craft representation is a stabilizingfactorin industrialrelations. 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDparticularly when this decision is viewed together with the com-panionDuPontdecision.Here, the majority finds that there hasbeen a sufficient blending of the functions of instrument mechanicsand production employees to destroy any separate identity or com-munity of interests of the former. But the degree of operationaland functional integration inDuPontis at least as great as in theinstant case.Yet, inDuPont,the majority rejects the Employer'scontention that the operational and functional integration at itsplant has so blended the interests of the electricians with those ofthe other maintenance and production employees that only an over-all unit is appropriate, stating :Integration of a manufacturing process is a factor to be con-sidered in unit determinations. But it is not in and of itselfsufficient to preclude the formation of a separate craft bargain-ing unit, unless it results in such a fusion of functions, skills, andworking conditions between those in the asserted craft group andothers outside it as to obliterate any meaningful lines of separatecraft identity.29Finding "no such merger of functions, skills, and working conditionsas to erase such craft identity," the craft unit is there found to beappropriate for purposes of collective bargaining.If the majority's conclusion in theDuPontcase is sound, and Ibelieve it is, it cannot in logic rely on the integration of operations atthe instant plant as a basis for finding that the instrument mechanicshave lost their separate community of interest. In any event, this rec-ord fails to demonstrate that the integrated nature of the Employer'sproduction processes has resulted either in the direct utilization ofthe instrument mechanics in the production process, or in the utili-zation of these employees' skills in routine and repetitive workat fixed stations on the channel of flow; nor has it been shown thatthe instrument mechanics required additional training beyond thatnormally required of craft instrument mechanics in order to enablethem to work on the various instruments and controls which regulatethe flow of raw materials through the production processes. In viewof these circumstances, and in view of the absence of evidencedemonstrating that the integrated nature of the Employer's opera-tions has made collective bargaining on the present multiunit basisunworkable, I cannot agree with my colleagues that integration ofthe Employer's operations is a factor weighing against the appropri-ateness of the instrument mechanics' unit in this case.29DuPont,supra. HOLMBERG, INC.407Finally, I do not view the 25-year bargaining history for the pro-duction and maintenance unit as supporting the finding that aseparate unit of instrument mechanics is inappropriate. Examina-tion of that history reveals, as already noted, that other units havebeen severed therefrom without noticeable loss in the collectivestrength of the production and maintenance employees, and I ven-ture the opinion that the severance of these 12 instrument mechan-ics would not weaken the capability of the 280 production and main-tenance employees to bargain effectively in the future. Moreover, thereisno indication in this record that the inclusion of the instrumentmechanics in the larger unit has resulted in a loss of separate identity;indeed, the very factors cited by the majority for their conclusionthat the needs of the instrument mechanics have not been neglectedby the Intervenor also indicate that the Employer and the Intervenorcontinue to recognize their separate identity and special interests.Accordingly, in the absence of evidence compelling the conclusionthat the instrument mechanics do not, as craftsmen, share a com-munity of interests separate and distinct from the community ofinterests they share with other employees in the existing produc-tion and maintenance unit, I believe this is a situation in whichSection 9(b) (2) contemplates that a craft unit cannot be found tobe inappropriateunlessthe employees in the proposed unit voteagainst separate representation. I therefore, dissent from my col-leagues' refusal to direct the election as requested by the Petitioner.Holmberg,Inc.'andTool-Die and Moldmakers Guild,Independ-ent, Petitioner.Case 29-RC-209.December 28,1966DECISION AND ORDEROn October 19, 1965, the Regional Director for Region 29 issueda Decision and Direction of Election in the above-entitled proceed-ing. Thereafter, in accordance with Section 102.67(c) of the NationalLabor Relations Board Rules and Regulations, Series 8, as amended,the Employer and the Intervenor, Local 1614, International Brother-hood of Electrical Workers, AFL-CIO, herein called the First Inter-venor, filed timely requests for review of the Regional Director'sDecision and Direction of Election on the grounds that the decisionwas clearly erroneous, that the Hearing Officer committed preju-dicial error in quashing the Employer's subpena seeking the pro-duction of Petitioner's bargaining agreements, and that there were'The names of the parties appear as amended at the hearing.162 NLRB No. 53.